 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT JOHNSON,                                     No. 2:17-cv-0573-KJM-CKD
12                        Plaintiff,
13            v.                                         ORDER
14    HASMUKHBAI PATEL, et al.
15                        Defendants.
16

17          On October 24, 2018, defendant Damyantiban Patel failed to appear at a judgment debtor

18   examination. (ECF No. 27.) Subsequently, plaintiff submitted a proposed certification of fact of

19   contempt, which the court granted in part on November 8, 2018. (ECF Nos. 28, 29.) The court

20   ordered Damyantiban Patel to appear on January 2, 2019 and show cause why he should not be

21   held in contempt or have other appropriate sanctions imposed against him for failing to appear at

22   the judgment debtor examination. (ECF No. 29 at 1-2.) Plaintiff was ordered to serve defendant

23   with a copy of the court’s order and to file a proof of service with the court. (Id. at 2.)

24          On November 20, 2018, plaintiff provided a proof of service indicating that defendant was

25   served by mail at the address associated with the property at the heart of this matter. (ECF No.

26   30.) However, the proof of service was not signed.

27          On January 2, 2019, Damyantiban Patel failed to appear. Plaintiff requested that an

28   additional order to show cause be issued and a further judgment debtor examination be scheduled.
                                                         1
 1   Having reviewed plaintiff’s request and the applicable law, the court concludes that an additional

 2   order to show cause is appropriate at this juncture. See 28 U.S.C. § 636; Fed. R. Crim. P. 42.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. Damyantiban Patel shall personally appear before Judge Delaney on April 3,

 5              2019 at 10:00 a.m. in Courtroom No. 24 of the United States Courthouse located at

 6              501 I Street, Sacramento, CA to SHOW CAUSE why he should not be held in

 7              contempt or have other appropriate sanctions imposed against him for failure to appear

 8              at the October 24, 2018 judgment debtor examination and the January 2, 2019 show

 9              cause hearing.

10          2. A continued judgment debtor examination is set for April 3, 2019 at 10:00 a.m. in

11              Courtroom No. 24 of the United States Courthouse located at 501 I Street,

12              Sacramento, CA before Judge Delaney. Damyantiban Patel shall personally appear

13              for that judgment debtor examination.

14          3. Plaintiff shall promptly serve a copy of this order on Damyantiban Patel at his last-

15              known address by personal service, and if possible, provide additional notice via e-

16              mail or telephone at any last-known e-mail address or telephone number. Plaintiff

17              shall forthwith file a proof of service on the court’s docket documenting such service.

18          4. Damyantiban Patel is hereby CAUTIONED that failure to appear at the continued

19              show cause hearing and the continued judgment debtor examination may result in a

20              finding of contempt, the issuance of a bench warrant for his arrest, and/or the
21              imposition of any other appropriate sanctions.

22   Dated: January 4, 2019
                                                     _____________________________________
23
                                                     CAROLYN K. DELANEY
24                                                   UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                        2
